Exhibit 10.3

[ * ] = Certain confidential information contained in this document, marked by
brackets, has been omitted because it is both (i) not material and (ii) would
likely cause competitive harm if publicly disclosed.

 

FAST SKELETAL REGULATORY ACTIVATOR AGREEMENT

This Fast Skeletal Regulatory Activator Agreement (this “Agreement”) is entered
into on April 23, 2020 (the “Effective Date”) by and between Cytokinetics, Inc.,
a corporation organized and existing under the laws of Delaware, having its
principal place of business at 280 East Grand Avenue, South San Francisco, CA
94080, USA (“Cytokinetics”), and Astellas Pharma Inc., a corporation organized
and existing under the laws of Japan, having its registered office at 2-5-1,
Nihonbashi-Honcho, Chuo-ku, Tokyo 103-8411, Japan (“Astellas”).  Astellas and
Cytokinetics are referred to in this Agreement individually as a “Party” and
collectively as the “Parties.”

Recitals

A.Cytokinetics is a biopharmaceutical company directed to the research and
development of small molecule compounds that modulate muscle function, and owns
certain patents and know-how relating to skeletal sarcomere activators;

B.Astellas is a pharmaceutical company working to create and develop novel
therapies;

C.Cytokinetics and Astellas are parties to a License and Collaboration
Agreement, dated June 21, 2013, amended and restated on December 22, 2014, and
further amended, including on July 27, 2016, April 11, 2017, and December 21,
2017 (the “Collaboration Agreement”), pursuant to which they established a
collaboration for the research, development and, if successful,
commercialization of pharmaceutical products that contain certain fast skeletal
regulatory activators (including the clinical development candidate known as
reldesemtiv or CK-2127107, and the next generation development candidate known
as CK-3762601) and certain other skeletal sarcomere activators.  Under the
Collaboration Agreement, Cytokinetics also granted Astellas an option to
establish a collaboration for the development and, if successful,
commercialization of pharmaceutical products that contain Cytokinetics’ clinical
development candidate tirasemtiv;

D.The Parties now wish to terminate the Collaboration Agreement with respect to
all FSRAs (including reldesemtiv and CK-3762601) and FSRA Products and return
the rights to such compounds and products to Cytokinetics, subject to Astellas’
obligation to continue to share certain development costs, in exchange for the
right to receive certain royalty payments from Cytokinetics, for reldesemtiv
under this Agreement, all as set forth herein;

E.The Parties also wish to acknowledge that Astellas’ option for tirasemtiv has
expired and that Astellas has no future rights with respect to tirasemtiv; and

[ * ] = Certain confidential information contained in this document, marked by
brackets, has been omitted because it is both (i) not material and (ii) would
likely cause competitive harm if publicly disclosed.

1

--------------------------------------------------------------------------------

 

F.The Parties also wish to acknowledge that the Parties’ collaboration and
Astellas’ rights under the Collaboration Agreement shall be limited to Other
Skeletal Sarcomere Activators (as defined therein), and the Parties are in the
process of negotiating an amendment of the Collaboration Agreement setting forth
the terms and conditions with respect to such rights of Astellas.  

Now Therefore, in consideration of the foregoing premises and the mutual
covenants contained herein, the receipt and sufficiency of which are hereby
acknowledged, Cytokinetics and Astellas hereby agree as follows:

Article 1
DEFINITIONS

Unless the context otherwise requires, the terms in this Agreement with initial
letters capitalized, shall have the meanings set forth below, or the meaning as
designated in the indicated places throughout this Agreement.

1.1“Active Ingredient” means the clinically active material(s) that provide
pharmacological activity in a pharmaceutical product (excluding formulation
components such as coatings, stabilizers, excipients or solvents, adjuvants or
controlled release technologies).

1.2“Affiliate” means, with respect to a Party, any Person that controls, is
controlled by, or is under common control with that Party.  For the purpose of
this definition only, “control” (including, with correlative meaning, the terms
“controlled by” and “under the common control”) means the actual power, either
directly or indirectly through one or more intermediaries, to direct or cause
the direction of the management and policies of such Person, whether by the
ownership of more than fifty percent (50%) of the voting stocking of such
Person, by contract or otherwise.

1.3“ALS” means amyotrophic lateral sclerosis.

1.4“API Inventory” means the active pharmaceutical ingredients listed in Exhibit
H, including specific batches of the active pharmaceutical ingredient for
Reldesemtiv [ * ], which shall, for the avoidance of doubt, exclude the Clinical
Materials.

1.5“Astellas FSRA Know-How” means all Know-How that is (a) Controlled by
Astellas or its Affiliates as of the Effective Date and (b) reasonably necessary
or useful for the Development, Manufacture, Commercialization or Medical Affairs
Activities of FSRAs or FSRA Products, provided, however, that Astellas FSRA
Know-How specifically excludes Collaboration Know-How.

1.6“Astellas FSRA Patents” means any Patent Right that is (a) Controlled by
Astellas or its Affiliates as of the Effective Date, and (b) reasonably
necessary or useful for the Development, Manufacture, Commercialization or
Medical Affairs Activities of FSRAs or FSRA Products, provided, however, that
Astellas FSRA Patents specifically exclude Collaboration Patents.  

[ * ] = Certain confidential information contained in this document, marked by
brackets, has been omitted because it is both (i) not material and (ii) would
likely cause competitive harm if publicly disclosed.

2

--------------------------------------------------------------------------------

 

1.7“Astellas FSRA Technology” means the collective reference to Astellas FSRA
Patents and Astellas FSRA Know-How.

1.8“Business Day” means a day other than a Saturday, Sunday or a day that is a
statutory holiday in Japan or a bank holiday in New York, USA.

1.9“CK-601” means (a) the fast skeletal regulatory activator advanced to
IND-enabling studies for development for licensed non-neuromuscular Indications
under the Collaboration Agreement known as CK-3762601 and having the chemical
name set forth in Exhibit B; and (b) any [ * ] in subclause (a) above.

1.10“CK-601 Product” means any pharmaceutical product containing CK-601, alone
or in combination with other Active Ingredients, in any formulation or dosage
form and for any mode of administration.

1.11“Claims” means all Third Party demands, claims, actions, proceedings and
liability (whether criminal or civil, in contract, tort or otherwise) for
losses, damages, reasonable legal costs and other reasonable expenses of any
nature.

1.12“CMC Activities” means the chemistry, manufacturing, control and other
activities necessary or useful for generating the CMC Information required for
Marketing Approval of any FSRA Product, including Manufacture of validation
and/or clinical trial materials, which are necessary or useful to obtain
Marketing Approval of any such FSRA Product.

1.13“CMC Information” means information related to the chemistry, manufacturing
and controls of a FSRA or a FSRA Product, as specified by FDA, EMA or other
applicable Regulatory Authority.

1.14“Collaboration Intellectual Property” means any information and materials,
including discoveries, improvements, modifications, processes, methods, assay,
designs, protocols, formulas, data, inventions, algorithms, forecasts, profiles,
strategies, plans, results, coordinates for compound/apo protein structures,
expression constructs, know-how and trade secrets, patentable or otherwise, that
is discovered, generated, conceived and/or reduced to practice by or on behalf
of either Party (including its Affiliates, employees, agents and contractors),
whether solely or jointly, as a result of the performance of its activities
under the Collaboration Agreement, in each case including all rights, title and
interest in and to the intellectual property rights therein and thereto.  

1.15“Collaboration Know-How” means Know-How that is within the Collaboration
Intellectual Property.

1.16“Collaboration Patents” means Patent Rights that claim any Collaboration
Intellectual Property.  

1.17“Commercialize” or “Commercialization” means all activities directed to
marketing, promoting, advertising, exhibiting, distributing (including
management of wholesalers), detailing or selling FSRA Products in the Field
(including importing and exporting activities in connection therewith).  For the
avoidance of doubt, Commercialization does not include Medical Affairs
Activities.

[ * ] = Certain confidential information contained in this document, marked by
brackets, has been omitted because it is both (i) not material and (ii) would
likely cause competitive harm if publicly disclosed.

3

--------------------------------------------------------------------------------

 

1.18“Confidential Information” of a Party means all Know-How, unpublished patent
applications and other non-public information and data of a financial,
commercial, business, operational or technical nature of such Party that is
disclosed by or on behalf of such Party or any of its Affiliates or otherwise
made available to the other Party or any of its Affiliates, in each case in
connection with this Agreement, whether made available orally, visually, in
writing or in electronic form. In addition and notwithstanding the foregoing,
all Know-How, unpublished patent application and other non-public information
and data that is related to FSRAs and FSRA Products (for clarity including all
Collaboration Intellectual Property assigned to Cytokinetics under Section
2.2(a) and, to the extent pertaining to FSRA, Astellas FSRA Technology licensed
to Cytokinetics under Section 2.2(b)) shall be deemed Confidential Information
of Cytokinetics, regardless of which Party is the disclosing Party.

1.19“Control” or “Controlled” means, with respect to any Know-How, Patent Rights
or other intellectual property rights, that a Party has the legal authority or
right (whether by ownership, license or otherwise) to grant a license,
sublicense, access or right to use (as applicable) under such Know-How, Patent
Rights, or other intellectual property rights to the other Party on the terms
and conditions set forth herein, in each case without breaching the terms of any
agreement with a Third Party.

1.20“Current Good Manufacturing Practice” or “cGMP” shall mean any and all
applicable current good manufacturing practices required by any and all
governmental authorities having jurisdiction over an activity of a party or over
product. Without limiting the foregoing, in the United States, this includes 21
CFR Parts 210 and 211, as amended; and in the European Union, this includes
003/94/EEC Directive (as supplemented by Volume 4 of EudraLex published by the
European Commission) as amended, if and as implemented in the relevant
constituent country.

1.21“CY 5031” means the phase 3 clinical trial of the Reldesemtiv Product in ALS
to be conducted by Cytokinetics pursuant to the plan and budget set forth in
Exhibit C as such plan and budget may be updated or amended by Cytokinetics from
time to time upon written notice to Astellas.

1.22“Develop” or “Development” means all research and development activities for
any FSRA or FSRA Product that are directed to, or useful for, obtaining
Marketing Approval(s) of any FSRA Product, including: all non-clinical,
preclinical and clinical activities, testing and studies of any such FSRA or
FSRA Product (including IND-enabling studies and translational research);
manufacturing development, process and formulation development; toxicology,
pharmacokinetic, pharmacodynamic, drug-drug interaction, safety, tolerability
and pharmacological studies; distribution of any such FSRA or FSRA Product for
use in clinical trials (including placebos and comparators); statistical
analyses; assay development; instrument design and development; protocol design
and development; quality assurance and control; report writing; and the
preparation, filing and prosecution of any MAA for all such FSRA Products;
development activities directed to label expansion (including prescribing
information) and/or obtaining Marketing Approval for one or more additional
Indications or patient populations following initial Marketing Approval;
development activities conducted after receipt of Marketing Approval which were
a condition for the receipt of such Marketing Approval; and all regulatory
activities related to any of the foregoing.

[ * ] = Certain confidential information contained in this document, marked by
brackets, has been omitted because it is both (i) not material and (ii) would
likely cause competitive harm if publicly disclosed.

4

--------------------------------------------------------------------------------

 

1.23“Diligent Efforts” means: where applied to carrying out specific tasks and
obligations of a Party under this Agreement, expending [ * ] to accomplish such
task or obligation as such Party would [ * ].  “Diligent Efforts” shall require
that such Party (on its own and/or acting through any of its Affiliates,
sublicensees or subcontractors), at a minimum: (i) promptly assign
responsibility for such obligations to qualified personnel, set annual goals and
objectives for carrying out such obligations, and monitor and hold personnel
accountable for progress with respect to such goals and objectives; (ii) set and
seek to achieve specific and meaningful objectives for carrying out such
obligations, with timelines consistent with a comparable [ * ] program; and
(iii) make and implement decisions and [ * ] designed to [ * ] with respect to
such objectives.  Notwithstanding the foregoing, in the context of [ * ],
"Diligent Efforts" shall [ * ] in consideration for [ * ].

1.24“Dollar” means U.S. dollar, and “$” shall be interpreted accordingly.

1.25“EMA” means the European Medicines Agency or any successor entity thereto.

1.26“EU” or the “European Union” means (a) the European Union and its member
states as of the Effective Date, which are: Austria, Belgium, Bulgaria, Croatia,
Cyprus, Czech Republic, Denmark, Estonia, Finland, France, Germany, Greece,
Hungary, Ireland, Italy, Latvia, Lithuania, Luxemburg, Malta, Netherlands,
Poland, Portugal, Romania, Slovakia, Slovenia, Spain, and Sweden, and (b) the
United Kingdom, Norway, Iceland, Liechtenstein, Andorra, Monaco, San Marino and
the Vatican, and each of their successors to the extent such successors occupy
the same territory.  For clarity, any of the named countries in subsection (a)
shall remain part of the EU for the purpose of this Agreement regardless of
whether they remain a member state of the EU.

1.27“FDA” means the United States Food and Drug Administration or any successor
entity thereto.  

1.28“Field” means the treatment, prevention and/or amelioration of any diseases
and medical conditions in humans.

1.29“First Commercial Sale” means, with respect to any FSRA Product in any
particular country or jurisdiction, the first commercial sale of such FSRA
Product to independent, unrelated persons in bona fide arm’s length transactions
for distribution, use or consumption in such country or jurisdiction after the
Marketing Approvals have been obtained for such FSRA Product in such country or
jurisdiction.  For clarity, First Commercial Sale does not include any sale or
transfer of any FSRA Product in early access or named patient programs.

1.30“FSRA” or “Fast Skeletal Regulatory Activator” means, subject to the final
sentence of this paragraph, (a) any small molecule compound that has a specified
level of stimulatory activity against any [ * ], as set forth in the criteria in
Exhibit D; and (b) any [ * ] in subclause (a) above.  Fast Skeletal Regulatory
Activators include Reldesemtiv and CK-601 but exclude [ * ].

[ * ] = Certain confidential information contained in this document, marked by
brackets, has been omitted because it is both (i) not material and (ii) would
likely cause competitive harm if publicly disclosed.

5

--------------------------------------------------------------------------------

 

1.31“FSRA Product” means any pharmaceutical product containing a Fast Skeletal
Regulatory Activator, alone or in combination with other Active Ingredients, in
any formulation or dosage form and for any mode of administration.  FSRA
Products include the Reldesemtiv Product and CK-601 Product but exclude products
containing [ * ].

1.32“GAAP” means the U.S. generally accepted accounting principles.

1.33“Generic Product” means, with respect to a Reldesemtiv Product in a
particular country in the Reldesemtiv Royalty Territory, any pharmaceutical
product that (a) contains the same Active Ingredients and formulation as such
Reldesemtiv Product; (b) [ * ] in such country and [ * ] in such country; and
(c) is sold in such country by a Third Party that is not an exclusive licensee
or sublicensee of Cytokinetics or its Affiliates and did not purchase such
product in a chain of distribution that included any of Cytokinetics, its
Affiliates, licensees or sublicensees.  

1.34“Governmental Authority” means any federal, state, national, state,
provincial or local government, or political subdivision thereof, or any
multinational organization or any authority, agency or commission entitled to
exercise any administrative, executive, judicial, legislative, police,
regulatory or taxing authority or power, any court or tribunal (or any
department, bureau or division thereof, or any governmental arbitrator or
arbitral body).

1.35“IND” means any investigational new drug application, clinical trial
application, clinical trial exemption or similar or equivalent application or
submission for approval to conduct human clinical investigations filed with or
submitted to a Regulatory Authority in conformance with the requirements of such
Regulatory Authority.

1.36“Indication” means any human diseases, syndromes and medical conditions that
can be diagnosed, treated, prevented or ameliorated.

1.37“Know-How” means any information and materials, including discoveries,
improvements, modifications, processes, methods, assays, designs, protocols,
formulas, data, inventions, algorithms, forecasts, profiles, strategies, plans,
results, coordinates for compound/apo protein structures, expression constructs,
know-how and trade secrets (in each case, patentable, copyrightable or
otherwise), but excluding any Patent Rights.

1.38“Law” means any federal, state, local, foreign or multinational law,
statute, standard, ordinance, code, rule, regulation, resolution or
promulgation, or any order by any Governmental Authority, or any license,
franchise, permit or similar right granted under any of the foregoing, or any
similar provision having the force or effect of law.

1.39“MAA” or “Marketing Authorization Application” means an application to the
appropriate Regulatory Authority for approval to commercially sell a FSRA
Product (but excluding pricing approval) in the Field in a particular
jurisdiction (including, without limitation, a New Drug Application in the U.S.)
and all amendments and supplements thereto.  

1.40“Major Market Country” means any of the following: [ * ].

[ * ] = Certain confidential information contained in this document, marked by
brackets, has been omitted because it is both (i) not material and (ii) would
likely cause competitive harm if publicly disclosed.

6

--------------------------------------------------------------------------------

 

1.41“Manufacture” and “Manufacturing” mean activities directed to manufacturing,
processing, filling, finishing, packaging, labeling, quality control, quality
assurance, testing and release, post-marketing validation testing, inventory
control and management, storing and transporting FSRAs and/or FSRA Products.

1.42“Marketing Approval” means all approvals necessary for the commercial sale
of a FSRA Product in the Field in a given country or regulatory jurisdiction.

1.43“Medical Affairs Activities” means activities, in compliance with all the
applicable Law, designed to ensure or improve appropriate medical use of,
conduct medical education regarding, or further research regarding, FSRAs and
FSRA Products or to increase disease state awareness, including by way of
example: (a) activities of medical scientific liaisons, which shall mean the
following functions: (x) conduct of service based medical activities including
providing input and assistance with consultancy meetings, recommending
investigators for clinical trials and providing input in the design of such
trials and other research related activities, and (y) delivery of
non-promotional communications and conduct of non-promotional activities
including presenting new clinical trial data and other scientific or disease
state awareness information; (b) grants to support continuing medical education,
symposia, or Third Party research related to FSRA Products; (c) development,
publication and dissemination of publications relating to FSRAs and FSRA
Products and relevant disease states; (d) medical information services provided
in response to inquiries communicated via sales representatives or received by
letter, phone call or email; (e) conducting advisory board meetings or other
consultant programs; (f) support of investigator-initiated trials; (g) managing
relationships with cooperative groups, physician/hospital networks and disease
state or patient and caregiver advocacy groups; (h) establishing and
implementing risk, evaluation and mitigation strategies; (i) voluntary phase 4
trials or post-approval patient registries; (j) health economic and outcomes
research (HEOR) activities; (k) independent medical education activities; and
(l) non-promotional exhibiting at medical and scientific fora.  For the purposes
of clarity, post-approval clinical studies within the approved Indications,
which were a condition for the receipt of Marketing Approval, shall be included
within Development and shall not be included within Medical Affairs Activities.

1.44“Net Sales” means the gross amount billed or invoiced by or for the benefit
of Cytokinetics, its Affiliates, licensees, and sublicensees to independent,
unrelated persons in bona fide arm’s length transactions with respect to a
Reldesemtiv Product in the Reldesemtiv Royalty Territory, less the following
deductions, as allocable to such Reldesemtiv Product (if not previously deducted
from the amount invoiced):

(a)[ * ];

(b)[ * ];

(c)[ * ];

(d)[ * ]; and

(e)[ * ].

If a single item falls into more than one of the categories set forth in clauses
(a)-(e) above, such item may not be deducted more than once.

[ * ] = Certain confidential information contained in this document, marked by
brackets, has been omitted because it is both (i) not material and (ii) would
likely cause competitive harm if publicly disclosed.

7

--------------------------------------------------------------------------------

 

Sales among Cytokinetics, its Affiliates, licensees, and sublicensees shall be
disregarded for purposes of calculating Net Sales except if such purchaser is a
distributor, pharmacy or end user.  Net Sales also exclude any sale or transfer
of any FSRA Product in early access or named patient programs.

If a Reldesemtiv Product either (i) is sold in the form of a combination product
containing both the applicable FSRA and one or more Active Ingredient(s) as
separate molecular entity(ies) that are not such FSRA; or (ii) is sold in a form
that contains (or is sold bundled with) a delivery device therefor (in either
case ((i) or (ii)), a “Combination Reldesemtiv Product”), the Net Sales of such
Reldesemtiv Product for the purpose of calculating royalties owed under this
Agreement for sales of such Reldesemtiv Product, shall be determined as follows:
first, the actual Net Sales of such Combination Reldesemtiv Product shall be
determined by Cytokinetics using the above provisions, and then such amount
shall be multiplied by the fraction A/(A+B), where A is the invoice price of the
Reldesemtiv Product that contains only such FSRA, if sold separately, and B is
the total invoice price of other Active Ingredient or delivery device in such
Combination Reldesemtiv Product if sold separately.  If any other Active
Ingredient or delivery device in such Combination Reldesemtiv Product is not
sold separately, Net Sales shall be calculated by multiplying actual Net Sales
of such Combination Reldesemtiv Product by a fraction A/C where A is the invoice
price of the Reldesemtiv Product that contains only such FSRA if sold
separately, and C is the invoice price of such Combination Reldesemtiv
Product.  If neither such Reldesemtiv Product that contains only such FSRA nor
any other Active Ingredient (or delivery device) in such Combination Reldesemtiv
Product is sold separately, the adjustment to Net Sales shall be determined by
the Parties in good faith to reasonably reflect the fair market value of the
contribution of the applicable FSRA in such Combination Reldesemtiv Product to
the total fair market value of such Combination Reldesemtiv Product.

With respect to any sale of any Reldesemtiv Product in a given country for any
substantive consideration other than monetary consideration on arm’s length
terms (which has the effect of reducing the invoiced amount below what it would
have been in the absence of such non-monetary consideration), for purposes of
calculating the Net Sales, such Reldesemtiv Product shall be deemed to be sold
exclusively for cash at the average Net Sales price charged to Third Parties for
cash sales of such Reldesemtiv Product in such country during the applicable
reporting period (or if there were only de minimis cash sales in such country,
at the fair market value as determined in good faith based on pricing in
comparable markets).  Notwithstanding the foregoing, Net Sales shall not include
amounts (whether actually existing or deemed to exist for purposes of
calculation) for Reldesemtiv Product distributed for use in clinical trials.

Net Sales shall be calculated on an accrual basis, in a manner consistent with
Cytokinetics’ accounting policies for external reporting purposes, as
consistently applied, in accordance with GAAP.  To the extent any accrued
amounts used in the calculation of Net Sales are estimates, such estimates shall
be trued-up in accordance with Cytokinetics’ accounting policies for external
reporting purposes, as consistently applied, and Net Sales and related payments
under this Agreement shall be reconciled as appropriate.  

1.45“Patent Rights” means all patents and patent applications (which shall be
deemed to include certificates of invention and applications for certificates of
invention), including all divisionals, continuations, substitutions,
continuations-in-part, re-examinations, reissues,

[ * ] = Certain confidential information contained in this document, marked by
brackets, has been omitted because it is both (i) not material and (ii) would
likely cause competitive harm if publicly disclosed.

8

--------------------------------------------------------------------------------

 

additions, renewals, revalidations, extensions, registrations, pediatric
exclusivity periods and supplemental protection certificates and the like of any
such patents and patent applications, and any and all foreign equivalents of the
foregoing.

1.46“Person” means any individual, partnership, limited liability company, firm,
corporation, association, trust, unincorporated organization or other entity.

1.47“Reldesemtiv” means (a) Cytokinetics’ proprietary compound known as
reldesemtiv (also known as CK-2127107), which is the subject of U.S. IND No. [ *
], and (b) any [ * ] in subclause (a) above.  For clarity, Reldesemtiv is the
Lead Compound under the Collaboration Agreement.  

1.48“Reldesemtiv Product” means any pharmaceutical product containing
Reldesemtiv, alone or in combination with other Active Ingredients, in any
formulation or dosage form and for any mode of administration.

1.49“Reldesemtiv Royalty Territory” means U.S., Canada and the countries in the
EU.  

1.50“Regulatory Authority” means any applicable Governmental Authority
responsible for granting Marketing Approvals or pricing approvals for any FSRA
Product, including the FDA, the EMA and any corresponding national or regional
regulatory authorities.

1.51“Regulatory Materials” means any regulatory application, submission,
notification, communication, correspondence, registration and other filings made
to, received from or otherwise conducted with a Regulatory Authority in order to
Develop, Manufacture, or Commercialize any FSRA or FSRA Product in the Field in
a particular country or jurisdiction.  “Regulatory Materials” includes any IND,
MAA and Marketing Approval.

1.52“[ * ] Compounds” means (a) Tirasemtiv, (b) any compositions of matter (i)
falling within the scope of any of the generic formulas disclosed in the Patent
Rights listed in Exhibit E (the “[ * ] Patent Rights”) and/or (ii) specifically
disclosed in the [ * ] Patent Rights; and (c) any [ * ] in subclause (a) or (b)
above.

1.53“Third Party” means any Person other than a Party or an Affiliate of a
Party.

1.54“Tirasemtiv” means Cytokinetics’ proprietary compound formerly known as
CK-2017357.

1.55“Tirasemtiv Product” means any pharmaceutical product containing Tirasemtiv
(including any [ * ] thereof).  

1.56“United States” or “U.S.” means the United States of America, including its
fifty (50) states and the District of Columbia.  

[ * ] = Certain confidential information contained in this document, marked by
brackets, has been omitted because it is both (i) not material and (ii) would
likely cause competitive harm if publicly disclosed.

9

--------------------------------------------------------------------------------

 

1.57Additional Definitions.  The following table identifies the location of
definitions set forth in various Sections of the Agreement:

Defined Terms

Section

2019 Letter

4.2(b)

Acceptance Date

4.2(b)

Acquisition

2.1(b)

Astellas Indemnitees

10.1

Clinical Materials

4.2(b)

CMC Assistance

2.6(b)

Combination Reldesemtiv Product

1.44(e)

Competing Program

2.1(b)

Cytokinetics Indemnitees

10.2

Disclosing Party

7.1(a)

FSRA Collaboration IP

2.2(a)

FSRA Collaboration Patents

2.2(a)

FSRA Invention

6.1

Indemnified Party

10.3

Indemnifying Party

10.3

Inventory

9.2(e)

[ * ] Rules

11.6

Receiving Party

7.1(a)

Regulatory Assistance

2.4(b)

Reldesemtiv Royalty Term

5.2(b)

SEC

7.4(b)

[ * ] Patent Rights

1.52

Shared Development Advance Invoice

5.1(b)(i)

Shared Development Cost

5.1(a)

Shared Development True Up Report

5.1(b)(ii)

[ * ]

[ * ]

Tirasemtiv IP

3.2

 

1.58Interpretation.  In this Agreement, unless otherwise specified:

(a)The words “include”, “includes” and “including” shall be deemed to be
followed by the phrase “without limitation;”

(b)words denoting the singular shall include the plural and vice versa and words
denoting any gender shall include all genders;

(c)the word “or” is used in the inclusive sense typically associated with the
phrase “and/or;”

[ * ] = Certain confidential information contained in this document, marked by
brackets, has been omitted because it is both (i) not material and (ii) would
likely cause competitive harm if publicly disclosed.

10

--------------------------------------------------------------------------------

 

(d)words such as “herein”, “hereof”, and “hereunder” refer to this Agreement as
a whole and not merely to the particular provision in which such words appear;

(e)“days” means calendar days; and

(f)the Exhibits and other attachments form part of the operative provision of
this Agreement and references to this Agreement shall include references to the
Exhibits and attachments.

Article 2
Termination and Reversion of FSRA Products

2.1Termination.  

(a)The Parties hereby terminate the Collaboration Agreement, and all rights and
obligations of the Parties thereunder, with respect to any and all FSRAs and
FSRA Products, including Reldesemtiv and Reldesemtiv Products.  After the
Effective Date of this Agreement, the license and other rights granted by
Cytokinetics to Astellas under the Collaboration Agreement shall terminate with
respect to any and all FSRAs and FSRA Products.  

(b)Other than in connection with activities conducted for Cytokinetics under
this Agreement, for a period of four (4) years after the Effective Date,
Astellas hereby agrees not to, directly or indirectly, by itself or through any
of its Affiliates or collaborators, research, develop, manufacture and/or
commercialize any (i) FSRA or FSRA Product, or (ii) [ * ] Compound or any
product containing a [ * ] Compound. Notwithstanding the foregoing, if, during
such four (4) year period, (i) Astellas or any of its Affiliates acquires, is
acquired, merges or consolidates with any Third Party (an "Acquisition"), and if
such Third Party, as of the effective date of such Acquisition, is engaged
directly or indirectly, in any activities that, if carried out by Astellas or
its Affiliates, would cause Astellas to breach its exclusivity obligations under
this Section 2.1(b) (such activities, a "Competing Program") then such
Acquisition [ * ], shall not constitute a breach of the exclusivity obligations
of Astellas under Section 2.1(b); provided that [ * ] such Acquisition, such
Competing Program is not [ * ] such Third Party. For purposes hereof, [ * ]
shall mean that the Competing Program [ * ] of the [ * ] of the Third Party, or
otherwise [ * ] of the Third Party, in each case [ * ] completion of the
Acquisition.

(c)Notwithstanding the foregoing, in the event Astellas determines that it
wishes to pursue any [ * ], upon the request from Astellas in writing, the
Parties agree to discuss in good faith the possibility to collaborate on such
pursuit, provided that: (i) Cytokinetics is not at the time of such notice [ *
], and (ii) the Parties first enter into a customary confidentiality and non-use
agreement substantially on the same terms as those set forth in Article 7 below.

2.2IP Assignment and License.

(a)Astellas hereby assigns to Cytokinetics all of Astellas’ right, title and
interests in and to all Collaboration Intellectual Property, if any, that solely
relates to FSRAs and FSRA Products worldwide (“FSRA Collaboration IP”, and the
Patent Rights included therein, the “FSRA Collaboration Patents”).  The FSRA
Collaboration Patents that are filed as of the

[ * ] = Certain confidential information contained in this document, marked by
brackets, has been omitted because it is both (i) not material and (ii) would
likely cause competitive harm if publicly disclosed.

11

--------------------------------------------------------------------------------

 

Effective Date are set forth on Exhibit F.  Cytokinetics shall be responsible at
its sole cost for preparing any assignments or any other procedures necessary to
effectuate such assignment (e.g., an interaction with patent offices and its
related cost), and upon Cytokinetics’ request, Astellas shall provide reasonable
support for such Cytokinetics’ actions reasonably necessary to effectuate such
assignment at no additional cost to Cytokinetics.  

(b)In addition, Astellas hereby grants Cytokinetics an exclusive, worldwide,
irrevocable, and perpetual license, with the right to grant sublicense through
multiple tiers, under Astellas FSRA Technology and its interest in all
Collaboration Intellectual Property, if any (other than FSRA Collaboration IP
assigned to Cytokinetics under Section 2.2(a) above, if any) to research,
develop, import, use, make, have made, offer for sale and sell FSRAs and FSRA
Products in the Field.

2.3Patent Prosecution and Enforcement.  After the Effective Date, Astellas shall
promptly transfer to Cytokinetics, and, as between the Parties, Cytokinetics
shall thereafter have the sole and exclusive right to, at its discretion and
expense, prosecute and maintain the FSRA Collaboration Patents, and the sole and
exclusive right to enforce, at its discretion and expense, the FSRA
Collaboration Patents and the Astellas FSRA Patents against any infringement
that materially and adversely affects or is expected to have a material adverse
effect on any FSRA Product.

2.4Regulatory Materials and Regulatory Assistance.  

(a)Within [ * ] days of the Effective Date, Astellas shall transfer, assign and
deliver to Cytokinetics, at no cost to Cytokinetics, all Regulatory Materials
relating to any FSRA Product and data from preclinical, non-clinical and
clinical studies conducted by or on behalf of Astellas, its Affiliates or
sublicensees relating to any FSRA or FSRA Product, in each case all as set forth
on Exhibit G.  Such transfer shall be effectuated through the delivery of
documents to a data room or other means to be agreed between the Parties. If at
any time prior to the earlier of (i) such date falling [ * ] months from the
Effective Date and (ii) the date of [ * ], either Party discovers, after such
transfer, that Astellas is still in possession of any other Regulatory Materials
relating to any FSRA Product or data from preclinical, non-clinical and clinical
studies conducted by or on behalf of Astellas, its Affiliates or sublicensees
relating to any FSRA or FSRA Product, then such Party shall promptly notify the
other Party in writing and Astellas shall promptly transfer and deliver such
other Regulatory Materials and/or data to Cytokinetics to the extent within the
possession or Control of Astellas or its Affiliates through a data room or other
means to be agreed between the Parties, at no cost to Cytokinetics. The
ownership of Regulatory Materials and/or data set forth on Exhibit G shall be
deemed to be assigned to Cytokinetics as of the Effective Date, and the
ownership of such other Regulatory Materials and/or data not set forth on
Exhibit G but to be transferred and delivered under this Section 2.4(a) shall be
deemed to be assigned to Cytokinetics as of the date when they are transferred
to Cytokinetics.  The ownership of all pharmacovigilance data (including all
adverse event databases) solely relating to any FSRA or FSRA Product shall be
deemed assigned to Cytokinetics as of the Effective Date.

(b)At Cytokinetics’ reasonable request, Astellas shall provide Cytokinetics with
assistance with responding to any inquiries from Regulatory Authorities relating
to any clinical trials (CL-3001 and CL-3002) or Astellas’ interactions with
Regulatory Authorities

[ * ] = Certain confidential information contained in this document, marked by
brackets, has been omitted because it is both (i) not material and (ii) would
likely cause competitive harm if publicly disclosed.

12

--------------------------------------------------------------------------------

 

previously conducted by Astellas under the Collaboration Agreement for FSRA or
FSRA Product during a period of [ * ] months after the Effective Date through [
* ], or any successor of him appointed by Astellas at Astellas’ sole discretion
who has sufficient knowledge to provide such assistance, subject to Section
2.6(e) (the “Regulatory Assistance”).

(c)All such Regulatory Materials and data, set forth on Exhibit G, shall be
deemed as Confidential Information of Cytokinetics as of the Effective Date and
all other Regulatory Materials and data provided by Astellas to Cytokinetics
under Section 2.4(a) shall be deemed Confidential Information of Cytokinetics at
the date of transfer.  All such Regulatory Materials and data shall be retained
by Astellas solely for the purpose of (i) providing the assistance to
Cytokinetics as described herein or (ii) responding to Regulatory Authority’s
request during the inspections to Astellas. On the [ * ] anniversary of the date
when they are transferred to Cytokinetics or sooner if requested by Cytokinetics
in writing, Astellas shall delete any electronic copies and destroy any tangible
copies of such Regulatory Materials and data, provided that (i) Astellas shall
be permitted to retain copies of pharmacovigilance data (including any adverse
events reports); and (ii) Astellas shall not be required to delete any
electronic copy on its archival server as a result of its routine archival
practice or as otherwise required by Law, provided that all such copies shall
remain subject to the confidentiality and non-use obligation of Astellas under
this Agreement.

2.5Trademarks.  Astellas represents and warrants that, as of the Effective Date,
neither it nor its Affiliates own or otherwise Control any trademarks or trade
names used, or contemplated for use on any FSRA Product and any applications
therefor.  Cytokinetics and its Affiliates and licensees shall have the right to
refer to any FSRA or FSRA Product by Astellas compound identifier solely for
internal tracking purposes.  Astellas represents and warrants that, as of the
Effective Date, neither it nor any of its Affiliates has filed any trademark
applications for generic or brand names for any FSRA, including Reldesemtiv, or
FSRA Product, including any Reldesemtiv Product.

2.6Transition Assistance.  Astellas shall provide the following transitional
assistance, at its own cost.

(a)During the period of [ * ] days after the Effective Date, Cytokinetics may
request Astellas to assign the rights and have Cytokinetics assume the
obligations under any agreement(s) listed in Exhibit I. Upon such request from
Cytokinetics, Astellas shall (i) subject to [ * ] assign, and to ensure that its
Affiliates assign all of its rights under such agreement(s), in whole or in part
to Cytokinetics, subject to Cytokinetics assuming the then remaining unaccrued
obligations under such agreement(s), and (iii) subject to [ * ], permit
Cytokinetics access to any communication portal (if any) so established with
such counterparty of such agreement.  In any case, Astellas shall [ * ] of such
agreement before assignment to Cytokinetics. For clarity, Astellas [ * ]of any
such agreement [ * ] to assign such agreement to Cytokinetics.  For any
agreement(s) listed in Exhibit I that is not assigned by Astellas to
Cytokinetics, at Cytokinetics’ request and expense (other than expenses and
costs specified to be borne by Astellas under this Agreement), Astellas shall
complete any ongoing projects and obtain any deliverables for the sole benefit
of Cytokinetics. Subject to [ * ], Astellas shall provide Cytokinetics with the
right and access to the work product generated thereunder. In addition, Astellas
shall (i) continue to monitor, and at Cytokinetics’ request and at Cytokinetics’
sole cost and expense, use Diligent Efforts to enforce

[ * ] = Certain confidential information contained in this document, marked by
brackets, has been omitted because it is both (i) not material and (ii) would
likely cause competitive harm if publicly disclosed.

13

--------------------------------------------------------------------------------

 

any confidentiality, non-use, exclusivity, covenant and indemnification
provisions thereunder for the sole benefit of Cytokinetics (provided that
Astellas shall not [ * ] without Cytokinetics’ request and agreement [ * ]), and
(ii) in the event any intellectual property is generated under any such
agreement that would otherwise be owned by, or licensed or assigned to Astellas
under the terms of such agreement, subject to [ * ], notify Cytokinetics and,
promptly assign or sublicense, as applicable, to Cytokinetics all of its rights,
title and interest in such intellectual property to Cytokinetics.  If at any
time prior to the earlier of (i) such date falling [ * ] months from the
Effective Date and (ii) the date of [ * ], either Party discovers that there was
any Third Party agreement that Astellas entered into in connection with the
exploitation of any FSRA Product under the Collaboration Agreement that was
omitted in Exhibit I, then such Party shall promptly notify the other Party in
writing and such agreement shall be subject to this Section 2.6(a).  

(b)Within [ * ] days after the Effective Date, Astellas shall transfer and
deliver (including when available, in electronic format), at no cost to
Cytokinetics, the Astellas FSRA Know-How and Collaboration Know-How assigned to
Cytokinetics under Section 2.2(a) or licensed under Section 2.2(b) that are in
Astellas’ possession as of the Effective Date, all as set forth on Exhibit G to
Cytokinetics or its designee, through the delivery of documents to a data room
or other means to be agreed between the Parties.  If at any time prior to the
earlier of (i) such date falling [ * ] months from the Effective Date and (ii)
the date of [ * ], either Party discovers, after such transfer, that Astellas is
still in possession of any other Astellas FSRA Know-How or Collaboration
Know-How, including without limitation: study protocols, study results,
analytical methodologies, statistical analysis plans, CMC Information (including
bulk and final product manufacturing processes, batch records, vendor
information and validation documentation, and any other Know-How and materials
required for Cytokinetics or its designee to assume the manufacture of FSRAs
and/or FSRA Products), expert opinions, and analyses, in each case to the extent
such materials pertain to FSRAs and FSRA Products, then such Party shall
promptly notify the other Party in writing and Astellas shall to the extent
within the possession or Control of Astellas or its Affiliates promptly transfer
and deliver such other Astellas FSRA Know-How or Collaboration Know-How to
Cytokinetics through a data room or other means to be agreed between the Parties
at no cost to Cytokinetics. The ownership of such Astellas FSRA Know-How and
Collaboration Know-How shall be deemed to be assigned to Cytokinetics as of the
Effective Date. In addition, at Cytokinetics’ reasonable request, and subject to
Astellas’ consent to provide such assistance which consent shall not be
unreasonably withheld, Astellas shall provide Cytokinetics reasonable technical
assistance in connection with such Astellas FSRA Know-How and Collaboration
Know-How related to Manufacturing the FSRAs and/or FSRA Products through [ * ],
or any successor of them appointed by Astellas at Astellas’ sole discretion who
has sufficient knowledge to provide such assistance, subject to Section 2.6(e)
(the “CMC Assistance”).  From and after the Effective Date, all such Astellas
FSRA Know-How or Collaboration Know-How transferred and delivered to
Cytokinetics under this Section 2.6(b) shall be deemed as Confidential
Information of Cytokinetics and shall be retained by Astellas solely for the
purpose of providing the assistance to Cytokinetics as described herein. On the
[ * ] anniversary of the date when they are transferred to Cytokinetics or
sooner if requested by Cytokinetics in writing, Astellas shall delete any
electronic copies and destroy any tangible copies of such Know-How, provided
that Astellas shall not be required to delete any electronic copy on its
archival server as a result of its routine archival practice or as otherwise
required by Law, provided that all such copies shall remain subject to the
confidentiality and non-use obligation of Astellas under this Agreement.  

[ * ] = Certain confidential information contained in this document, marked by
brackets, has been omitted because it is both (i) not material and (ii) would
likely cause competitive harm if publicly disclosed.

14

--------------------------------------------------------------------------------

 

(c)Astellas shall transfer to Cytokinetics all rights to publications relating
to FSRAs and FSRA Products (including data to be published, manuscript in
preparation and pending publications as set forth on Exhibit J).  

(d)In addition to the foregoing, Astellas shall use its Diligent Efforts to
conduct those activities for which it was responsible for under the
Collaboration Agreement to ensure orderly transition and uninterrupted
Development, Manufacturing, Commercialization and Medical Affairs Activities of
FSRAs and FSRA Products by Cytokinetics, subject to Section 2.6(e).

(e)In respect of this Section 2.6, Astellas shall provide (i) up to [ * ] hours
per month for CMC Assistance for a period of [ * ] months after Cytokinetics
receives all the materials and information set forth on Exhibit G (provided that
such materials and information are all provided within [ * ] days of the
Effective Date, otherwise the period will be extended by the period of delay),
and (ii) up to [ * ] hours per month for Regulatory Assistance for a period of [
* ] months after Cytokinetics receives all the materials and information set
forth on Exhibit G (provided that such materials and information are all
provided within [ * ] days of the Effective Date, otherwise the period will be
extended by the period of delay).  Any CMC Assistance or Regulatory Assistance
in excess of the foregoing hourly amounts shall be subject to reimbursement by
Cytokinetics at the rate of [ * ] Japanese Yen pro-rated per person per day,
payable in Dollars.  All transitional services shall be conducted on site at
Astellas or by teleconference, unless the Parties otherwise agree.  Astellas
shall not be required to [ * ]. Astellas shall reimburse Cytokinetics for any
costs incurred in translating (as certified translations) from Japanese into
English those documents [ * ].  For the avoidance of doubt, any transfer or
delivery of Astellas FSRA Know-How, Collaboration Know-How, Regulatory
Materials, data or other materials pursuant to Sections 2.4 or 2.6 shall be at
no cost to Cytokinetics.  

2.7Relationship to Collaboration Agreement.  Notwithstanding anything to the
contrary in the Collaboration Agreement (including the survival provisions
therein), after the Effective Date, the rights and obligations of the Parties
with respect to FSRAs and FSRA Products shall be subject exclusively and solely
pursuant to the terms and conditions of this Agreement, and the terms and
conditions of 2019 Letter relating to the supply of clinical materials.  The
terms of any other agreement (e.g., the Reldesemtiv pharmacovigilance agreement
dated January 25, 2016, including any amendments thereto) or document including
the Collaboration Agreement shall have no further effect.  Specifically and
without limiting the foregoing, neither Party shall have any payment obligation
to the other Party in connection with any FSRA or FSRA Product (in the form of
payment, offset, credit or otherwise), other than specifically set forth in this
Agreement.  

Article 3
Expiration of Tirasemtiv Option

3.1Option Expiration.  The Parties hereby acknowledge and agree that, as of the
Effective Date, the option granted by Cytokinetics to Astellas for Tirasemtiv
Product under the Amendment to the Amended and Restated License and
Collaboration Agreement, dated July 27, 2016, has expired without exercise by
Astellas.  After the Effective Date, Astellas shall not have any right, and
Cytokinetics shall not have any obligation, with respect to Tirasemtiv
Product.  

[ * ] = Certain confidential information contained in this document, marked by
brackets, has been omitted because it is both (i) not material and (ii) would
likely cause competitive harm if publicly disclosed.

15

--------------------------------------------------------------------------------

 

3.2IP Assignment.  Astellas hereby represents and warrants that, as of the
Effective Date neither it nor its Affiliates own or otherwise Control any data,
results, material, information and Know-How generated under the Collaboration
Agreement that pertain to the composition or formulation of, or the method of
making or using, Tirasemtiv or Tirasemtiv Product, or any Patent Rights or
Option IP claiming any of the foregoing throughout the world (collectively, the
“Tirasemtiv IP”).  In the event the above representation and warranty is
inaccurate, Astellas hereby assigns to Cytokinetics all of Astellas’ right,
title and interest in and to all Tirasemtiv IP owned or otherwise Controlled by
Astellas or any of its Affiliates as of the Effective Date.  Upon Cytokinetics’
request, Astellas shall execute and take such further actions reasonably
necessary to effectuate such assignment, at Cytokinetics' sole cost and expense
[ * ] set forth in this Section 3.2 shall be to assign to Cytokinetics all of
Astellas’ right, title and interest in and to all Tirasemtiv IP owned or
otherwise Controlled by Astellas or any of its Affiliates as of the Effective
Date.

Article 4
Further Exploitation of FSRA Products

4.1General.  Between the Parties, Cytokinetics shall have the sole right to make
decisions regarding the further Development, Manufacture and Commercialization
and Medical Affairs Activities of the FSRA Products in the Field, including
Development, regulatory, CMC Activities, Manufacture, Medical Affairs
Activities, promotion, pricing, reimbursement and other Commercialization
activities, and such decisions shall not be subject to the oversight or decision
making of any joint committee under the Collaboration Agreement.

4.2Manufacture and Supply.  

(a)Promptly after the Effective Date for the inventories indicated as “Priority”
on Exhibit H and during the period of [ * ] days after the Effective Date for
other inventories on Exhibit H, Astellas shall deliver to Cytokinetics or its
designee on [ * ] basis at Astellas’ site in Japan inventories of all FSRAs and
FSRA Products (including Reldesemtiv, Reldesemtiv Product, CK-601 and CK-601
Product, and including the API Inventory, CMC materials and all research
materials, final product, bulk drug substance, intermediates, starting/raw
materials, work-in-process, formulation materials, reference standards, packaged
retention samples, and the like) as set forth in Exhibit H.  If at any time
prior to the earlier of (i) such date falling [ * ] months from the Effective
Date and (ii) the date of [ * ], either Party becomes aware that any materials
meeting the description in the first sentence of this Section 4.2(a) are still
in Astellas’ possession, such Party shall notify the other Party in writing
immediately and, upon Cytokinetics’ request, Astellas shall promptly deliver
such materials to Cytokinetics on [ * ] basis at Astellas’ site in Japan, and
Astellas shall not have the right to use or transfer such materials for any
other purpose. Notwithstanding anything to the contrary in this Agreement, the
title of (i) such materials set forth in Exhibit H shall be transferred from
Astellas to Cytokinetics as of the date when they are delivered to Cytokinetics
or its designee in accordance with this Section 4.2(a), and (ii) any materials
not set forth in Exhibit H but delivered in accordance with this Section 4.2
upon the request of Cytokinetics shall be transferred from Astellas to
Cytokinetics as of the date when they are delivered to Cytokinetics or its
designee in accordance with this Section 4.2(a). For clarity, the cost and
expense incurred by Astellas to Manufacture (or have Manufactured) and transfer
such inventory shall not be included in Shared Development Cost under Section
5.1 or subject to reimbursement by Cytokinetics.

[ * ] = Certain confidential information contained in this document, marked by
brackets, has been omitted because it is both (i) not material and (ii) would
likely cause competitive harm if publicly disclosed.

16

--------------------------------------------------------------------------------

 

(b)Under that certain letter agreement between Cytokinetics and Astellas, dated
March 28, 2019 (the “2019 Letter”), Astellas has Manufactured [ * ] product
(collectively, the “Clinical Materials”) on behalf of Cytokinetics for clinical
Development use, which is being stored by Astellas and is the subject of an
ongoing stability study being conducted by Astellas on behalf of
Cytokinetics.  In accordance with the 2019 Letter, Astellas shall supply the
Clinical Materials to Cytokinetics or any Third Party designated by
Cytokinetics.  Cytokinetics shall pay to Astellas by wire transfer of
immediately available funds to an account designated by Astellas in writing the
sum of [ * ] as the consideration of the Clinical Materials.  Such amount shall
be payable no later than [ * ] the date when the Clinical Materials are
delivered to Cytokinetics and accepted by Cytokinetics in accordance with the
quality agreement to be agreed between the Parties (the “Acceptance Date”).  To
the extent such amount is not paid by [ * ] the Acceptance Date, then such
amounts shall accrue interest in accordance with Section 5.5.

(c)Unless Cytokinetics notifies Astellas otherwise, on behalf of Cytokinetics,
Astellas shall continue (or have continued) any ongoing stability studies
pertaining to any materials transferred or supplied to Cytokinetics under this
Section 4.2 and provide Cytokinetics with the results of such stability studies,
all at Astellas’ own cost and expense (which shall not be included in the Shared
Development Cost under Section 5.1 or subject to reimbursement by Cytokinetics).

(d)After the completion of the Manufacture technology transfer set forth in
Section 2.6, Cytokinetics shall retain all rights under the Collaboration
Intellectual Property for the Manufacture and supply of FSRAs and FSRA Products
for any purpose including Development and Commercialization use.

Article 5
Development Cost Sharing and Recoupment

5.1Development Cost Sharing.

(a)General.  Subject to the remainder of this Section 5.1 (including the cap set
forth in Section 5.1(c) below), Cytokinetics and Astellas shall share the
out-of-pocket clinical cost incurred by or on account of Cytokinetics in CY 5031
(the “Shared Development Cost”) at the ratio of Cytokinetics sixty-seven percent
(67%) and Astellas thirty-three percent (33%).  For clarity, as between the
Parties, Cytokinetics shall be solely responsible for the cost of any
Development work for the Reldesemtiv Product other than the out-of-pocket
clinical cost incurred by or on account of Cytokinetics in CY 5031.

(b)Reimbursement. Subject to the cap set forth in Section 5.1(c) below, Astellas
shall reimburse Cytokinetics thirty-three percent (33%) of the Shared
Development Cost as follows:  

(i)Advance Payment.  For each calendar quarter in which Cytokinetics is
anticipated to incur any Shared Development Cost for CY 5031, Cytokinetics shall
submit to Astellas an invoice setting forth thirty-three percent (33%) of
Cytokinetics’ estimated Shared Development Cost for CY 5031 for such calendar
quarter, no later than [ * ] Business Days following the first day of such
calendar quarter (the “Shared Development Advance Invoice”).

[ * ] = Certain confidential information contained in this document, marked by
brackets, has been omitted because it is both (i) not material and (ii) would
likely cause competitive harm if publicly disclosed.

17

--------------------------------------------------------------------------------

 

(ii)True Up.  Within [ * ] days after the end of each calendar quarter in which
Cytokinetics has incurred any Shared Development Cost for CY 5031, Cytokinetics
shall submit to Astellas a reasonably detailed reconciliation report setting
forth the accounting for, and an invoice for thirty-three percent (33%) of, the
actual Shared Development Cost for CY 5031incurred by or on account of
Cytokinetics in such calendar quarter and any credits or deficits from the
corresponding Shared Development Advance Invoice previously provided for such
quarter (the “Shared Development True Up Report”).  If the estimated Shared
Development Cost paid by Astellas pursuant to Section 5.1(b)(i) above for such
calendar quarter is less than thirty-three percent (33%) of Cytokinetics’ actual
Shared Development Cost for such quarter, then Astellas shall pay the deficit to
Cytokinetics as described in this Section 5.1(b)(ii).  If the estimated Shared
Development Cost paid by Astellas pursuant to Section 5.1(b)(i) above for such
prior calendar quarter is more than thirty-three percent (33%) of Cytokinetics’
actual Shared Development Cost for such calendar quarter, the excess shall be
credited toward the Shared Development Advance Invoice for the next calendar
quarter (except where such invoice is the final such invoice to be provided by
Cytokinetics, in which case the excess shall be refunded by Cytokinetics to
Astellas within [ * ] days after the delivery of such invoice).  

(iii)Timing of Payment.  For ease of administration, Astellas shall pay
Cytokinetics a single payment reflecting the amount due under the Shared
Development Advance Invoice for the current calendar quarter plus any deficits
(or less any credits) reflected in the Shared Development True Up Report for the
prior calendar quarter within the later of (i) [ * ] days of Astellas’ receipt
of such Shared Development Advance Invoice, or (ii) [ * ] days of Astellas’
receipt of such Shared Development True Up Report.

(c)Cap on Astellas’ Obligation.  Astellas’ obligation to share the Shared
Development Cost shall cease once the total amount paid by Astellas under this
Section 5.1 reaches twelve million Dollars ($12,000,000).  Cytokinetics shall be
solely responsible for the cost of CY 5031 after such cap has been reached (if
any).  

5.2Royalty Payment from Cytokinetics to Astellas.  

(a)Royalty Rate.  In consideration of Astellas’ contribution to the Shared
Development Cost and subject to the remainder of this Section 5.2, but if and
only if Astellas fulfills all of its funding obligations under Section 5.1,
during the Reldesemtiv Royalty Term, Cytokinetics shall make quarterly royalty
payments to Astellas equal to [ * ] percent ([ * ]%) of the Net Sales of the
Reldesemtiv Product sold in the Reldesemtiv Royalty Territory during the
applicable Reldesemtiv Royalty Term.  For clarity, no royalty payment shall be
due on the Net Sales of the Reldesemtiv Product sold outside the Reldesemtiv
Royalty Territory.

(b)Reldesemtiv Royalty Term.  Cytokinetics’ royalty payment obligations under
this Section 5.2 with respect to a Reldesemtiv Product shall commence upon the
First Commercial Sale of the Reldesemtiv Product after the Marketing Approval
thereof for the ALS indication anywhere in the Reldesemtiv Royalty Territory by
Cytokinetics, its Affiliates, licensees or sublicensees, and shall continue, on
a product-by-product basis in the Reldesemtiv Royalty Territory, until the later
of (A) December 31, 2034; and (B) ten (10) years after the First Commercial Sale
of such Reldesemtiv Product in the first Major Market Country (the “Reldesemtiv
Royalty Term”).

[ * ] = Certain confidential information contained in this document, marked by
brackets, has been omitted because it is both (i) not material and (ii) would
likely cause competitive harm if publicly disclosed.

18

--------------------------------------------------------------------------------

 

(c)Royalty Reduction.  

(i)On a product-by-product and country-by-country basis, the royalty rate set
forth in Section 5.2(a) for a Reldesemtiv Product in a country in the
Reldesemtiv Royalty Territory shall be reduced to [ * ] percent ([ * ]%) for all
Reldesemtiv Products after the first Market Approval of such Reldesemtiv Product
in such country for any Indication other than ALS.

(ii)If a Reldesemtiv Product is [ * ] in a country during the Reldesemtiv
Royalty Term at a time when [ * ] with respect to such Reldesemtiv Product [ * ]
in such country, and (i) such [ * ] or (ii) such [ * ] for such Reldesemtiv
Product in such country [ * ] in such country, then the [ * ] of such
Reldesemtiv Product in such country [ * ] so long as the [ * ] with respect to
such Reldesemtiv Product [ * ] in such country [ * ].

(d)Royalty Reports and Payment.  Within [ * ] days after each calendar quarter,
commencing with the calendar quarter during which the First Commercial Sale of
the first Reldesemtiv Product is made anywhere in the Reldesemtiv Royalty
Territory and through the Reldesemtiv Royalty Term, Cytokinetics shall provide
Astellas with a report that contains the following information for the
applicable calendar quarter, on a product-by-product and country-by-country
basis: (1) the amount of gross sales of each Reldesemtiv Product in the
Reldesemtiv Royalty Territory, (2) an itemized calculation of Net Sales showing
deductions provided for in the definition of “Net Sales”, (3) a calculation of
the royalty payment due on such sales, including [ * ] in accordance with
Section [ * ], and (4) the exchange rate for such country.  Within [ * ] days
after each calendar quarter, Cytokinetics shall pay in Dollars all royalties due
to Astellas with respect to Net Sales of the Reldesemtiv Products in the
Reldesemtiv Royalty Territory by Cytokinetics, its Affiliates and their
respective licensees and sublicensees for such calendar quarter.

5.3No Other Payments.  Except as expressly set forth in this Agreement, neither
Party shall have any payment obligation to the other Party with respect to
Reldesemtiv and Reldesemtiv Product or any other FSRAs and FSRA Products.  

5.4Currency; Exchange Rate.  All payments to be made by a Party to the other
Party under this Agreement shall be made in Dollars by bank wire transfer in
immediately available funds to a bank account designated by written notice from
the Party that receives the payment.  The rate of exchange to be used in
computing the amount of currency equivalent in Dollars for calculating Net Sales
shall be made at the average quarterly rate as published by Bloomberg (based on
20:00 Tokyo time) for the applicable quarterly reporting period for which the
payment is due, or such other source as the Parties may agree in
writing.  Cytokinetics shall provide Astellas with written documentation of the
applicable average quarterly rate, in English, along with the applicable royalty
report under Section 5.2(d).

5.5Late Payments.  If a Party does not receive payment from the other Party of
any sum due to it on or before the due date therefor, simple interest shall
thereafter accrue on the sum due to such receiving Party from the due date until
the date of payment at a [ * ] or the [ * ].

[ * ] = Certain confidential information contained in this document, marked by
brackets, has been omitted because it is both (i) not material and (ii) would
likely cause competitive harm if publicly disclosed.

19

--------------------------------------------------------------------------------

 

5.6Taxes.

(a)Taxes on Income.  Each Party shall be solely responsible for the payment of
all taxes imposed on its share of income arising directly or indirectly from the
activities of the Parties under this Agreement.  

(b)Tax Cooperation.  The Parties agree to cooperate with one another and use
reasonable efforts to avoid or reduce tax withholding or similar obligations in
respect of royalties and other payments made by a Party to the other Party under
this Agreement.  To the extent such paying Party is required to deduct and
withhold taxes on any payment to the other Party, such paying Party shall pay
the amounts of such taxes to the proper Governmental Authority in a timely
manner, and the sum payable to such other Party shall be increased to the extent
necessary to ensure that such other Party receives a sum equal to the sum which
it would have received had there been no such withholding tax.  Notwithstanding
the foregoing, if the paying Party is obliged to pay withholding taxes and the
other Party reasonably foresees that it will be able to utilize as a tax credit
any amounts withheld or deducted by such paying Party, such other Party shall
immediately so notify and, upon such notice, with respect to the amount in
question, such paying Party will be released from the obligation to increase the
amount pursuant to this Section 5.6.  Such other Party shall provide such paying
Party any tax forms that may be reasonably necessary in order for such paying
Party to not withhold tax or to withhold tax at a reduced rate under an
applicable bilateral income tax treaty, to the extent legally able to do
so.  Such other Party shall use reasonable efforts to provide any such tax forms
to such paying Party in advance of the due date.  Each Party shall provide the
other with reasonable assistance (i) to enable the recovery, as permitted by
Law, of withholding taxes or similar obligations resulting from payments made
under this Agreement and (ii) in connection with any audit by any tax authority
relating to this Agreement.  In the event the paying Party increased the amount
of its payment to the other Party to account for any withholding tax, and such
other Party later utilizes any such amount withheld by such paying Party to
achieve any tax saving for the benefit of such other Party in the form of a tax
deduction, such other Party shall notify such paying Party in writing of the
amount of such tax saving and such paying Party shall have the right to credit
such amount of tax saving against its future payment obligations to such other
Party.  

5.7Records and Audit Rights.  Cytokinetics shall maintain complete and accurate
records in sufficient detail to permit Astellas to confirm the accuracy of the
amount of the Shared Development Cost, royalty payments and other amounts
payable under this Agreement.  Upon reasonable prior notice, such records shall
be open during regular business hours for a period of [ * ] years from the
creation of individual records for examination by an independent certified
public accountant selected by Astellas and reasonably acceptable to Cytokinetics
for the sole purpose of verifying for Astellas the accuracy of the financial
reports furnished by Cytokinetics pursuant to this Agreement or of any payments
made, or required to be made, by or to Cytokinetics pursuant to this
Agreement.  Such audits shall not occur more often than once each calendar
year.  Such auditor shall not disclose Cytokinetics’ Confidential Information to
Astellas, except to the extent such disclosure is necessary to verify the
accuracy of the financial reports furnished by Cytokinetics or the amount of
payments under this Agreement.  Any amounts shown to be owed but unpaid shall be
paid within [ * ] days after the accountant’s report, plus interest (as set
forth in Section 5.5) from the original due date.  Astellas shall bear the full
costs of such audit unless such audit reveals an overpayment to, or an
underpayment by, Cytokinetics that resulted from a

[ * ] = Certain confidential information contained in this document, marked by
brackets, has been omitted because it is both (i) not material and (ii) would
likely cause competitive harm if publicly disclosed.

20

--------------------------------------------------------------------------------

 

discrepancy in the financial report provided by Cytokinetics for the audited
period, which underpayment or overpayment was more than [ * ] of the amount set
forth in such report, in which case Cytokinetics shall reimburse Astellas for
the costs for such audit.  If any such overpayment exceeds such [ * ] amount,
then Astellas shall refund such amount to Cytokinetics within [ * ] days after
the accountant’s report.  On the other hand, if any such overpayment does not
exceed such [ * ] amount, Astellas shall have the right to credit the amount of
such overpayment against its future payment obligations to Cytokinetics,
provided that such future payments are expected.

Article 6
Intellectual Property Rights

6.1Ownership.  In addition to the FSRA Collaboration IP assigned to Cytokinetics
under Section 2.2(a), Cytokinetics shall solely own all information and
materials, including discoveries, improvements, modifications, processes,
methods, assay, designs, protocols, formulas, data, inventions, algorithms,
forecasts, profiles, strategies, plans, results, coordinates for compound/apo
protein structures, expression constructs, know-how and trade secrets,
patentable or otherwise, that is discovered, generated, conceived and/or reduced
to practice by or on behalf of Astellas for [ * ] after the Effective Date or by
Cytokinetics (including its Affiliates, employees, agents and contractors), as a
result of the Development, Manufacture or Commercialization of FSRAs and FSRA
Products after the Effective Date, in each case including all rights, title and
interest in and to the intellectual property rights therein and thereto
(collectively, the “FSRA Invention”).  

6.2Patent Prosecution and Enforcement.  As between the Parties, Cytokinetics
shall solely own and have the sole and exclusive right, at its discretion and
expense, to prosecute, maintain and enforce any Patent Rights claiming any FSRA
Invention, provided, however, that to the extent Astellas has prior to the
Effective Date provided input in relation to any draft patent application,
Cytokinetics shall provide Astellas with drafts of all proposed material filings
and correspondences to any patent authorities with respect to such patents for
Astellas’ review and comment prior to the submission of such proposed filings
and correspondences.  Cytokinetics shall confer with Astellas and reasonably
consider Astellas’ comments prior to submitting such filings and
correspondences, provided that Astellas shall provide such comments within [ * ]
days of receiving the draft filings and correspondences from Cytokinetics.  If
Astellas does not provide comments within such period of time, then Astellas
shall be deemed to have no comment to such proposed filings or correspondences.

Article 7
Confidentiality

7.1Duty of Confidence.  Subject to the other provisions of this Article 7:

(a)all Confidential Information of a Party (the “Disclosing Party”) shall be
maintained in confidence and otherwise safeguarded by the other Party (the
“Receiving Party”) and its Affiliates, using diligent efforts, but in any event
no less than in the same manner and with the same protections as the Receiving
Party maintains its own confidential information;

[ * ] = Certain confidential information contained in this document, marked by
brackets, has been omitted because it is both (i) not material and (ii) would
likely cause competitive harm if publicly disclosed.

21

--------------------------------------------------------------------------------

 

(b)the Receiving Party may only use any such Confidential Information for the
purposes of performing its obligations or exercising its rights under this
Agreement; and

(c)Cytokinetics may disclose Confidential Information of Astellas to: (i) its
Affiliates, licensees, and sublicensees; and (ii) officers, employees,
directors, agents, contractors, consultants and advisers of the Receiving Party
and its Affiliates, licensees, and sublicensees, in each case to the extent
reasonably necessary for the purposes of, and for those matters undertaken
pursuant to, this Agreement; provided that such Persons are bound by legally
enforceable obligations to maintain the confidentiality of the Confidential
Information in a manner consistent with the confidentiality provisions of this
Agreement.

7.2Exceptions.  The foregoing obligations as to particular Confidential
Information of a Disclosing Party shall not apply to the extent that the
Receiving Party can demonstrate through competent evidence that such
Confidential Information:

(a)is known by the Receiving Party at the time of its receipt without an
obligation of confidentiality, and not through a prior disclosure by the
Disclosing Party, as documented by the Receiving Party’s business records;

(b)is in the public domain before its receipt from the Disclosing Party, or
thereafter enters the public domain through no fault of the Receiving Party;

(c)is subsequently disclosed to the Receiving Party by a Third Party who may
lawfully do so and is not under an obligation of confidentiality to the
Disclosing Party; or

(d)is developed by the Receiving Party independently and without use of or
reference to any Confidential Information received from the Disclosing Party, as
documented by the Receiving Party’s business records.

No combination of features or disclosures shall be deemed to fall within the
foregoing exclusions merely because individual features are published or
available to the general public or in the rightful possession of the Receiving
Party, unless the combination itself and principle of operation are published or
available to the general public or in the rightful possession of the Receiving
Party.

7.3Authorized Disclosures.  Notwithstanding the obligations set forth in
Sections 7.1 and 7.4, a Party may disclose the other Party’s Confidential
Information (including this Agreement and the terms herein) to the extent:

(a)such disclosure: (i) is reasonably necessary for the filing or prosecuting
Patent Rights as contemplated by this Agreement; (ii) is reasonably necessary in
connection with regulatory filings for any FSRA or FSRA Product; (iii) is
reasonably necessary for the prosecuting or defending litigation as contemplated
by this Agreement; or (iv) is made to any Third Party bound by written
obligation of confidentiality and non-use substantially consistent with to those
set forth under this Article 7 (subject to subsection (b) below with respect to
[ * ]), to the extent otherwise necessary or appropriate in connection with the
exercise of its rights or the performance of its obligations hereunder;

[ * ] = Certain confidential information contained in this document, marked by
brackets, has been omitted because it is both (i) not material and (ii) would
likely cause competitive harm if publicly disclosed.

22

--------------------------------------------------------------------------------

 

(b)such disclosure is to [ * ], does not include the disclosure of Confidential
Information relating to [ * ], and otherwise meets the requirements of
subsection (a) above, in which case the Party [ * ] may agree with [ * ] of no
less than [ * ].  Notwithstanding the foregoing, the [ * ] Party may request
that the other Party grant a waiver to such requirement, which waiver shall not
be unreasonably withheld or delayed and may be provided by e-mail.  Each Party
agrees to use diligent efforts to respond to a request for such a waiver within
[ * ] Business Days.

(c)such disclosure is reasonably necessary: (i) to such Party’s directors,
attorneys, independent accountants or financial advisors for the sole purpose of
enabling such directors, attorneys, independent accountants or financial
advisors to provide advice to such Party, provided that in each such case on the
condition that such directors, attorneys, independent accountants and financial
advisors are bound by confidentiality and non-use obligations substantially
consistent with those contained in this Agreement; or (ii) to actual or
potential investors, acquirors, (sub)licensees and other financial or commercial
partners solely for the purpose of evaluating or carrying out an actual or
potential investment, acquisition or collaboration; provided that in each such
case on the condition that such Persons are bound by confidentiality and non-use
obligations substantially consistent with those contained in the Agreement; or

(d)such disclosure is required by judicial or administrative process, provided
that in such event such Party shall promptly notify the other Party in writing
of such required disclosure and provide the other Party an opportunity to
challenge or limit the disclosure obligations.  Confidential Information that is
disclosed by judicial or administrative process shall remain otherwise subject
to the confidentiality and non-use provisions of this Article 7, and the Party
disclosing Confidential Information pursuant to law or court order shall take
all steps reasonably necessary, including seeking of confidential treatment or a
protective order, to ensure the continued confidential treatment of such
Confidential Information.

7.4Publicity; Use of Names.

(a)The Parties, either jointly or separately, will issue a press release after
the execution of this Agreement in a form and timing that is mutually agreed by
the Parties.  No other disclosure of the existence or the terms of this
Agreement may be made by either Party or its Affiliates except as provided in
Section 7.3 and this Section 7.4.  No Party shall use the name, trademark, trade
name or logo of the other Party, its Affiliates or their respective employees in
any publicity, promotion, news release or disclosure relating to this Agreement
or its subject matter, except as provided in this Section 7.4 or with the prior
express written permission of the other Party, except as may be required by
applicable Law.

(b)A Party may disclose this Agreement in securities filings with the Securities
Exchange Commission (the “SEC”) or equivalent foreign agency to the extent
required by applicable Law.  In such event, the Party seeking such disclosure
shall prepare a proposed redacted version of this Agreement to request
confidential treatment for this Agreement, and the other Party agrees to
promptly (and in any event, no less than [ * ] Business Days after receipt of
such proposed redactions) give its input in a reasonable manner in order to
allow the Party seeking disclosure to file its request within the time lines
prescribed by applicable Law.  The Party seeking such disclosure shall
reasonably consider any comments thereto provided by the other Party within such
[ * ] Business Day period.

[ * ] = Certain confidential information contained in this document, marked by
brackets, has been omitted because it is both (i) not material and (ii) would
likely cause competitive harm if publicly disclosed.

23

--------------------------------------------------------------------------------

 

(c)Each Party acknowledges that the other Party may be legally required to make
public disclosures (including in filings with the Governmental Authorities or by
issuing a press release) of certain terms of or material developments or
material information generated under this Agreement and agrees that each Party
may make such disclosures as required by Law, provided that the Party seeking
such disclosure first provides the other Party a copy of the proposed
disclosure, and shall reasonably consider any comments thereto provided by the
other Party within [ * ] days after the receipt of such proposed disclosure,
provided that in no event shall the Party having such disclosure obligation be
required to delay its disclosure in a manner that may cause such Party to
violate any Law or incur any legal liability.

(d)Except for the public disclosure made pursuant to any press release issued
pursuant to Section 7.4(c), the Parties agree that the portions of any other
news release or other public announcement relating to this Agreement or the
performance hereunder whether made jointly or separately that would disclose
information other than that already in the public domain, shall first be
reviewed and approved by both Parties (with such approval not to be unreasonably
withheld or delayed).  The Parties shall use reasonable efforts to coordinate
the timing of such disclosures to be outside the trading hours of the NASDAQ and
Tokyo stock markets, provided that neither Party shall be required to so delay
such a disclosure where such delay would reasonably be expected to give rise to
liability for or sanctions upon such Party in such Party’s sole judgment.  

(e)The Parties agree that after a disclosure or other public announcement is
made pursuant to this Section 7.4, either Party may make subsequent public
disclosures reiterating such information without having to obtain the other
Party’s prior consent or approval.

(f)Each Party agrees that the other Party shall have the right to use such first
Party’s name and logo in presentations, the company’s website, collateral
materials and corporate overviews to describe the relationship between the
Parties under this Agreement, as well as in taglines of press releases issued
pursuant to this Section 7.4.

7.5Attorney-Client Privilege.  Neither Party is waiving, nor shall be deemed to
have waived or diminished, any of its attorney work product protections,
attorney-client privileges or similar protections and privileges or the like as
a result of disclosing information pursuant to this Agreement, or any of its
Confidential Information (including Confidential Information related to pending
or threatened litigation) to the Receiving Party, regardless of whether the
Disclosing Party has asserted, or is or may be entitled to assert, such
privileges and protections.  The Parties: (a) share a common legal and
commercial interest in such disclosure that is subject to such privileges and
protections; (b) are or may become joint defendants in proceedings to which the
information covered by such protections and privileges relates; (c) intend that
such privileges and protections remain intact should either Party become subject
to any actual or threatened proceeding to which the Disclosing Party’s
Confidential Information covered by such protections and privileges relates; and
(d) intend that after the Effective Date both the Receiving Party and the
Disclosing Party shall have the right to assert such protections and
privileges.  

[ * ] = Certain confidential information contained in this document, marked by
brackets, has been omitted because it is both (i) not material and (ii) would
likely cause competitive harm if publicly disclosed.

24

--------------------------------------------------------------------------------

 

Article 8
Term

8.1Term.  The term of this Agreement  shall commence upon the Effective Date and
shall continue in full force and effect until the expiration of the Reldesemtiv
Royalty Term on a product-by-product and country-by-country basis.  

 

Article 9
Representations and Warranties

9.1Representations and Warranties of Each Party.  Each Party represents and
warrants to the other Party as of the Effective Date that:

(a)it is duly organized and validly existing under the laws of its jurisdiction
of incorporation or formation, and has full corporate or other power and
authority to enter into this Agreement and to carry out the provisions hereof;

(b)it has the full right, power and authority to enter into this Agreement, to
perform its obligations hereunder; and

(c)this Agreement has been duly executed by it and is legally binding upon it,
enforceable in accordance with its terms, and does not conflict with any
agreement, instrument or understanding, oral or written, to which it is a party
or by which it may be bound, nor violate any material law or regulation of any
court, governmental body or administrative or other agency having jurisdiction
over it.

9.2Additional Representations and Warranties by Astellas.  Astellas represents
and warrants to Cytokinetics as of the Effective Date that:

(a)it has not previously assigned, transferred, conveyed or otherwise encumbered
its right, title and interest in any FSRA Collaboration IP or any Astellas FSRA
Technology that Astellas is required to assign to Cytokinetics under Section
2.2(a) or license to Cytokinetics under Section 2.2(b) hereto;

(b)there are no Astellas FSRA Patents and all FSRA Collaboration Patents are
listed on Exhibit F;

(c)it has the right to grant the license to Cytokinetics as purported to be
granted under Section 2.2(b), and it has not granted any license, right or
interest in, to or under any Astellas FSRA Technology or Collaboration
Intellectual Property to any Third Party that is inconsistent with the license
granted to Cytokinetics under Section 2.2(b);

(d)the transfer and delivery of the Clinical Materials, the API Inventory and
other inventory delivered to Cytokinetics pursuant to Section 4.2(a) and/or
Section 4.2(b) shall vest in Cytokinetics sole legal and beneficial ownership
thereof, free from any and all encumbrances or rights of third parties;

[ * ] = Certain confidential information contained in this document, marked by
brackets, has been omitted because it is both (i) not material and (ii) would
likely cause competitive harm if publicly disclosed.

25

--------------------------------------------------------------------------------

 

(e)upon delivery to a carrier selected by Cytokinetics on the agreed date of
delivery in accordance with the terms and conditions of Section 4.2(a) and/or
Section 4.2(b), each of the (i) Clinical Materials and (ii) the inventories
indicated as “Priority” on Exhibit H delivered to Cytokinetics under Section
4.2(a) and/or Section 4.2(b) (such inventories together with Clinical Materials,
the “Inventory”) shall,  in each case: (1) meet the applicable specifications as
set forth in Exhibit K; (2) have been Manufactured in accordance with current
Good Manufacturing Practices (unless labeled “non-cGMP” on Exhibit H); (3) have
been Manufactured in accordance with all applicable Laws, including any
Governmental Authority requirements then in effect, in all material respects;
and (4) have not been adulterated or mislabeled, within the meaning of the
United States Food, Drug and Cosmetic Act.; and

(f)No Other Warranties.  EXCEPT AS EXPRESSLY STATED IN THIS ARTICLE 9, (A) NO
REPRESENTATION, CONDITION OR WARRANTY WHATSOEVER IS MADE OR GIVEN BY OR ON
BEHALF OF ASTELLAS OR CYTOKINETICS; AND (B) ALL OTHER CONDITIONS AND WARRANTIES
WHETHER ARISING BY OPERATION OF LAW OR OTHERWISE ARE HEREBY EXPRESSLY EXCLUDED,
INCLUDING ANY CONDITIONS AND WARRANTIES OF MERCHANTABILITY, FITNESS FOR A
PARTICULAR PURPOSE OR NON-INFRINGEMENT.

9.3[ * ].  Notwithstanding anything to the contrary contained in this Agreement,
[ * ] any of the representations and warranties contained in Sections [ * ]. For
clarity, such [ * ] to (i) [ * ] and (ii) [ * ]. In addition, in no event shall
such [ * ].

Article 10
Indemnification; Limitations of Liability

10.1Indemnification by Cytokinetics.  Cytokinetics shall indemnify and hold
Astellas, its Affiliates, licensees, and sublicensees and their respective
officers, directors, agents and employees (“Astellas Indemnitees”) harmless from
and against any Claims against them to the extent arising or resulting from:

(a)the Development, Manufacture, Commercialization or Medical Affairs Activities
of FSRAs and/or FSRA Products by Cytokinetics or any of its Affiliates,
licensees, sublicensees, distributors or contractors (other than Astellas, its
Affiliates, licensees, sublicensees, distributors or contractors); or

(b)the negligence, recklessness or willful misconduct of any of the Cytokinetics
Indemnitees; or

(c)the breach of any of the warranties or representations made by Cytokinetics
to Astellas under this Agreement; or

(d)the breach by Cytokinetics of its obligations pursuant to this Agreement;

except in each case, to the extent such Claims result from the breach by any
Astellas Indemnitee of any covenant, representation, warranty or other agreement
made by Astellas in this Agreement or the negligence, recklessness or willful
misconduct of any Astellas Indemnitee.

[ * ] = Certain confidential information contained in this document, marked by
brackets, has been omitted because it is both (i) not material and (ii) would
likely cause competitive harm if publicly disclosed.

26

--------------------------------------------------------------------------------

 

10.2Indemnification by Astellas.  Astellas shall indemnify and hold
Cytokinetics, its Affiliates, licensees, and sublicensees and their respective
officers, directors, agents and employees (“Cytokinetics Indemnitees”) harmless
from and against any Claims arising under or related to this Agreement against
them to the extent arising or resulting from:

(a)the Development, Manufacture, Commercialization or Medical Affairs Activities
of FSRAs and/or FSRA Products by Astellas or any of its Affiliates, licensees,
sublicensees, distributors or contractors (other than Cytokinetics, its
Affiliates, licensees, sublicensees, distributors or contractors) conducted
under the Collaboration Agreement before the Effective Date hereof;

(b)the negligence, recklessness or willful misconduct of any of the Astellas
Indemnitees; or

(c)the breach of any of the warranties or representations made by Astellas to
Cytokinetics under this Agreement; or

(d)any breach by Astellas of its obligations pursuant to this Agreement;

except in each case, to the extent such Claims result from the breach by any
Cytokinetics Indemnitee of any covenant, representation, warranty or other
agreement made by Cytokinetics in this Agreement or the negligence, recklessness
or willful misconduct of any Cytokinetics Indemnitee.

10.3Indemnification Procedure.  If either Party is seeking indemnification under
Sections 10.1 or 10.2 (the “Indemnified Party”), it shall inform the other Party
(the “Indemnifying Party”) of the Claim giving rise to the obligation to
indemnify pursuant to such Section as soon as reasonably practicable after
receiving notice of the Claim.  The Indemnifying Party shall have the right to
assume the defense of any such Claim for which it is obligated to indemnify the
Indemnified Party.  The Indemnified Party shall cooperate with the Indemnifying
Party and the Indemnifying Party’s insurer as the Indemnifying Party may
reasonably request, and at the Indemnifying Party’s cost and expense.  The
Indemnified Party shall have the right to participate, at its own expense and
with counsel of its choice, in the defense of any Claim that has been assumed by
the Indemnifying Party.  Neither Party shall have the obligation to indemnify
the other Party in connection with any settlement made without the Indemnifying
Party’s written consent, which consent shall not be unreasonably withheld or
delayed.  If the Parties cannot agree as to the application of Section 10.1 or
10.2 as to any Claim, pending resolution of the dispute pursuant to Section
11.6, the Parties may conduct separate defenses of such Claims, with each Party
retaining the right to claim indemnification from the other Party in accordance
with Section 10.1 or 10.2 upon resolution of the underlying Claim.

10.4Mitigation of Loss.  Each Indemnified Party shall take and shall procure
that its Affiliates take all such reasonable steps and action as are reasonably
necessary or as the Indemnifying Party may reasonably require in order to
mitigate any Claims (or potential losses or damages) under this Article
10.  Nothing in this Agreement shall or shall be deemed to relieve any Party of
any common law or other duty to mitigate any losses incurred by it.

[ * ] = Certain confidential information contained in this document, marked by
brackets, has been omitted because it is both (i) not material and (ii) would
likely cause competitive harm if publicly disclosed.

27

--------------------------------------------------------------------------------

 

10.5Limitation of Liability.  NEITHER PARTY SHALL BE LIABLE TO THE OTHER FOR ANY
SPECIAL, CONSEQUENTIAL, INCIDENTAL, PUNITIVE, OR INDIRECT DAMAGES ARISING FROM
OR RELATING TO ANY BREACH OF THIS AGREEMENT, REGARDLESS OF ANY NOTICE OF THE
POSSIBILITY OF SUCH DAMAGES.  NOTWITHSTANDING THE FOREGOING, NOTHING IN THIS
SECTION 10.5 IS INTENDED TO OR SHALL LIMIT OR RESTRICT THE INDEMNIFICATION
RIGHTS OR OBLIGATIONS OF ANY PARTY UNDER SECTION 9.3, 10.1 OR 10.2, OR DAMAGES
AVAILABLE FOR A PARTY’S BREACH OF ITS OBLIGATIONS RELATING TO EXCLUSIVITY,
CONFIDENTIALITY OR INTELLECTUAL PROPERTY HEREUNDER.

10.6Insurance.  Cytokinetics shall procure and maintain insurance, including
product liability insurance, with respect to its activities hereunder and which
is consistent with normal business practices of prudent companies similarly
situated at all times during which any Collaboration Product is being clinically
tested in human subjects or commercially distributed or sold.  Cytokinetics
shall provide Astellas with evidence of such insurance upon request and shall
provide Astellas with written notice at least [ * ] days prior to the
cancellation, non-renewal or material changes in such insurance.  Such insurance
shall not be construed to create a limit of either Party’s liability with
respect to its indemnification obligations under this Article 10.

Article 11
General Provisions

11.1Force Majeure.  Neither Party shall be held liable to the other Party nor be
deemed to have defaulted under or breached this Agreement for failure or delay
in performing any obligation under this Agreement to the extent such failure or
delay is caused by or results from causes beyond the reasonable control of the
affected Party, potentially including embargoes, war, acts of war (whether war
be declared or not), acts of terrorism, insurrections, riots, civil commotions,
strikes, lockouts or other labor disturbances, fire, floods, earthquakes or
other acts of God, or acts, generally applicable action or inaction by any
governmental authority (but excluding any government action or inaction that is
specific to such Party, its Affiliates or sublicensees, such as revocation or
non-renewal of such Party’s license to conduct business), or omissions or delays
in acting by the other Party, or unavailability of materials related to the
Manufacture of FSRAs or FSRA Products.  The affected Party shall notify the
other Party in writing of such force majeure circumstances as soon as reasonably
practical, and shall promptly undertake and continue diligently all reasonable
efforts necessary to cure such force majeure circumstances or to perform its
obligations in spite of the ongoing circumstances.

11.2Assignment.  This Agreement may not be assigned or otherwise transferred,
nor may any right or obligation hereunder be assigned or transferred, by either
Party without the prior written consent of the other Party.  Notwithstanding the
foregoing, either Party may, without consent of the other Party, assign this
Agreement and its rights and obligations hereunder in whole or in part to an
Affiliate of such Party, or in whole to its successor-in-interest in connection
with the sale of all or substantially all of its stock or its assets to which
this Agreement relates, or in connection with a merger, acquisition or similar
transaction.  Any attempted assignment not in accordance with this Section 11.2
shall be null and void and of no legal effect.  Any permitted assignee shall
assume all assigned obligations of its assignor under this Agreement.  The terms
and conditions of this Agreement shall be binding upon, and shall inure to the
benefit of, the Parties and their respected successors and permitted assigns.  

[ * ] = Certain confidential information contained in this document, marked by
brackets, has been omitted because it is both (i) not material and (ii) would
likely cause competitive harm if publicly disclosed.

28

--------------------------------------------------------------------------------

 

11.3Severability. If any one or more of the provisions contained in this
Agreement is held invalid, illegal or unenforceable in any respect, the
validity, legality and enforceability of the remaining provisions contained
herein shall not in any way be affected or impaired thereby, unless the absence
of the invalidated provision(s) adversely affects the substantive rights of the
Parties.  The Parties shall in such an instance use their best efforts to
replace the invalid, illegal or unenforceable provision(s) with valid, legal and
enforceable provision(s) which, insofar as practical, implement the purposes of
this Agreement.

11.4Notices.  All notices which are required or permitted hereunder shall be in
writing and sufficient if delivered personally, sent by facsimile (and promptly
confirmed by personal delivery, registered or certified mail or overnight
courier), sent by nationally-recognized overnight courier or sent by registered
or certified mail, postage prepaid, return receipt requested, addressed as
follows:

If to Cytokinetics:

Cytokinetics, Inc.
280 East Grand Avenue
South San Francisco, CA 94080
USA
Attn:President
Fax:650-624-3010
Copy to: General Counsel

with a copy to:

Cooley LLP
3175 Hanover Street
Palo Alto, CA 94304
USA
Attn:Robert L. Jones, Esq.
Fax:(650) 849-7400

If to Astellas:

Astellas Pharma Inc.
2-5-1, Nihonbashi-Honcho
Chuo-ku, Tokyo 103-8411
Japan
Attn:Senior Vice President, Business Development
Fax:81-3-5203-7164

with a copy to:

Astellas Pharma Inc.
2-5-1, Nihonbashi-Honcho
Chuo-ku, Tokyo 103-8411
Japan
Attn:Vice President, Legal
Fax:81-3-3244-5811

[ * ] = Certain confidential information contained in this document, marked by
brackets, has been omitted because it is both (i) not material and (ii) would
likely cause competitive harm if publicly disclosed.

29

--------------------------------------------------------------------------------

 

or to such other address(es) as the Party to whom notice is to be given may have
furnished to the other Party in writing in accordance herewith.  Any such notice
shall be deemed to have been given: (a) when delivered if personally delivered
or sent by facsimile on a Business Day (or if delivered or sent on a
non-Business Day, then on the next Business Day); (b) on the fifth (5th)
Business Day after dispatch if sent by nationally-recognized overnight courier;
or (c) on the tenth (10th) Business Day following the date of mailing, if sent
by mail.

11.5Governing Law. This Agreement shall be governed by and construed in
accordance with the laws of the State of [ * ] and the patent laws of the United
States without reference to any rules of conflict of laws. The application of
the United Nations Convention on the International Sale of Goods to this
Agreement or the performance thereof is expressly excluded.

11.6Dispute Resolution.  The Parties shall negotiate in good faith and use
reasonable efforts to settle any dispute, controversy or claim arising from or
related to this Agreement or the breach thereof.  If the Parties do not fully
settle, and a Party wishes to pursue the matter, each such dispute, controversy
or claim shall be finally shall be settled by binding arbitration administered
by [ * ] pursuant to its [ * ] then in effect (the “[ * ] Rules”), except as
otherwise provided herein.  The arbitration shall be governed by the United
States Federal Arbitration Act, 9 U.S.C. §§ 1-16, to the exclusion of any
inconsistent state laws.  The U.S. Federal Rules of Civil Procedure shall govern
discovery and the U.S. Federal Rules of Evidence shall govern evidence for the
arbitration.  The arbitration will be conducted in San Francisco, California and
the Parties consent to the personal jurisdiction of the United States federal
courts, for any case arising out of or otherwise related to this arbitration,
its conduct and its enforcement.  Any situation not expressly covered by this
Agreement shall be decided in accordance with the [ * ] Rules.  The arbitrator
shall be one (1) neutral, independent and impartial arbitrator selected from a
pool of retired federal judges to be presented to the Parties by [ * ].  Failing
the agreement of the Parties as to the selection of the arbitrator within [ * ]
days, the arbitrator shall be appointed by [ * ] in accordance with the [ * ]
Rules.  Notwithstanding any other provision of this Section 11.6, either Party
shall have the right to seek and be granted exigent, injunctive or temporary
relief in any court of competent jurisdiction.

11.7Entire Agreement; Amendments.  This Agreement, together with the Exhibits
hereto, contains the entire understanding of the Parties with respect to the
subject hereof.  Any other express or implied agreements and understandings,
negotiations, writings and commitments (including the Collaboration Agreement),
either oral or written, in respect to the subject hereof are superseded by the
terms of this Agreement.  The Exhibits to this Agreement are incorporated herein
by reference and shall be deemed a part of this Agreement.  This Agreement may
be amended, or any term hereof modified, only by a written instrument duly
executed by authorized representative(s) of both Parties hereto.  

11.8Headings.  The captions to the several Articles, Sections and subsections
hereof are not a part of this Agreement, but are merely for convenience to
assist in locating and reading the several Articles and Sections hereof.

[ * ] = Certain confidential information contained in this document, marked by
brackets, has been omitted because it is both (i) not material and (ii) would
likely cause competitive harm if publicly disclosed.

30

--------------------------------------------------------------------------------

 

11.9Independent Contractors. Cytokinetics and Astellas are independent
contractors and that the relationship between the two Parties shall not
constitute a partnership, joint venture or agency.  Neither Cytokinetics nor
Astellas shall have the authority to make any statements, representations or
commitments of any kind, or to take any action, which shall be binding on the
other Party, without the prior written consent of the other Party.

11.10Waiver.  The waiver by either Party hereto of any right hereunder, or of
any failure of the other Party to perform, or of any breach by the other Party,
shall not be deemed a waiver of any other right hereunder or of any other breach
by or failure of such other Party whether of a similar nature or otherwise.

11.11Cumulative Remedies.  [ * ], no remedy referred to in this Agreement is
intended to be exclusive, but each shall be cumulative and in addition to any
other remedy referred to in this Agreement or otherwise available under law.

11.12Waiver of Rule of Construction.  Each Party has had the opportunity to
consult with counsel in connection with the review, drafting and negotiation of
this Agreement.  Accordingly, no ambiguity in this Agreement shall be strictly
construed against either Party.

11.13Business Day Requirements. In the event that any notice or other action or
omission is required to be taken by a Party under this Agreement on a day that
is not a Business Day then such notice or other action or omission shall be
deemed to be required to be taken on the next occurring Business Day.

11.14Translations.  This Agreement is in the English language only, which
language shall be controlling in all respects, and all versions hereof in any
other language shall be for accommodation only and shall not be binding upon the
Parties.  All communications and notices to be made or given pursuant to this
Agreement, and any dispute proceeding related to or arising hereunder, shall be
in the English language.  If there is a discrepancy between any translation of
this Agreement and this Agreement, this Agreement shall prevail.

11.15Further Actions.  Each Party agrees to execute, acknowledge and deliver
such further instruments, and to do all such other acts, as necessary or
appropriate in order to carry out the purposes and intent of this Agreement.

11.16Counterparts. This Agreement may be executed in two or more counterparts by
original signature, facsimile or PDF files, each of which shall be deemed an
original, but all of which together shall constitute one and the same
instrument.

{Remainder of page intentionally left blank}

 

 

[ * ] = Certain confidential information contained in this document, marked by
brackets, has been omitted because it is both (i) not material and (ii) would
likely cause competitive harm if publicly disclosed.

31

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the Parties intending to be bound have caused this Fast
Skeletal Regulatory Activator Agreement to be executed by their duly authorized
representatives as of the Effective Date.

 

Cytokinetics, Inc.

 

Astellas Pharma Inc.

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

By:

 

 

By:

 

Name:

Robert I. Blum

 

Name:

Ken Kubota

Title:

President and CEO

 

Title:

Corporate Vice President,

 

 

 

 

Head of Business Development

 

 

 

 

 

--------------------------------------------------------------------------------

 

List of Exhibits

 

Exhibit A:[Intentionally Omitted]

Exhibit B:Chemical Name of CK-601

Exhibit C:Clinical Trial Plan and Budget for CY 5031

Exhibit D:Criteria for Fast Skeletal Regulatory Activator

Exhibit E: [ * ] Patent Rights

Exhibit F:FSRA Collaboration Patents Filed as of the Effective Date

Exhibit G:

Regulatory and Other Documents; Data; Know-How; Information relating to FSRAs
and FSRA Products

Exhibit H:Inventory

Exhibit I:List of Agreements

Exhibit J:Publications

Exhibit K:Specifications of Inventory

Exhibit L:[ * ]




[ * ] = Certain confidential information contained in this document, marked by
brackets, has been omitted because it is both (i) not material and (ii) would
likely cause competitive harm if publicly disclosed.

--------------------------------------------------------------------------------

 

Exhibit B

Chemical Name of CK-601

 

[ * ]

 

 

 




[ * ] = Certain confidential information contained in this document, marked by
brackets, has been omitted because it is both (i) not material and (ii) would
likely cause competitive harm if publicly disclosed.

--------------------------------------------------------------------------------

 

Exhibit C

Clinical Trial Plan and Budget for CY 5031

 

[ * ]

 

 

 




[ * ] = Certain confidential information contained in this document, marked by
brackets, has been omitted because it is both (i) not material and (ii) would
likely cause competitive harm if publicly disclosed.

--------------------------------------------------------------------------------

 

Exhibit D

Criteria for Fast Skeletal Regulatory Activator

 

[ * ]

 

 

 




[ * ] = Certain confidential information contained in this document, marked by
brackets, has been omitted because it is both (i) not material and (ii) would
likely cause competitive harm if publicly disclosed.

--------------------------------------------------------------------------------

 

Exhibit E

 

[ * ] Patent Rights

 

[ * ]

 

 

 




[ * ] = Certain confidential information contained in this document, marked by
brackets, has been omitted because it is both (i) not material and (ii) would
likely cause competitive harm if publicly disclosed.

--------------------------------------------------------------------------------

 

Exhibit F

 

FSRA Collaboration Patents Filed as of the Effective Date

[ * ]

 

 

 




[ * ] = Certain confidential information contained in this document, marked by
brackets, has been omitted because it is both (i) not material and (ii) would
likely cause competitive harm if publicly disclosed.

--------------------------------------------------------------------------------

 

Exhibit G

Regulatory and Other Documents; Data; Know-How; Information relating to FSRAs
and FSRA Products

 

[ * ]

 

 




[ * ] = Certain confidential information contained in this document, marked by
brackets, has been omitted because it is both (i) not material and (ii) would
likely cause competitive harm if publicly disclosed.

--------------------------------------------------------------------------------

 

Exhibit H

Inventory

 

The inventories for the following batches are “Priority”:  
[ * ]

 

[ * ]

 

 

 

 

[ * ] = Certain confidential information contained in this document, marked by
brackets, has been omitted because it is both (i) not material and (ii) would
likely cause competitive harm if publicly disclosed.

--------------------------------------------------------------------------------

 

Exhibit I

List of Agreements

 

[ * ]

 

 

 

[ * ] = Certain confidential information contained in this document, marked by
brackets, has been omitted because it is both (i) not material and (ii) would
likely cause competitive harm if publicly disclosed.

--------------------------------------------------------------------------------

 

Exhibit J

 

Publications

 

[ * ]

 

 

 




[ * ] = Certain confidential information contained in this document, marked by
brackets, has been omitted because it is both (i) not material and (ii) would
likely cause competitive harm if publicly disclosed.

--------------------------------------------------------------------------------

 

Exhibit K

Specifications of Inventory

 

[ * ]

 

 

 




[ * ] = Certain confidential information contained in this document, marked by
brackets, has been omitted because it is both (i) not material and (ii) would
likely cause competitive harm if publicly disclosed.

--------------------------------------------------------------------------------

 

Exhibit L

 

[ * ]

 

 

 

 

[ * ] = Certain confidential information contained in this document, marked by
brackets, has been omitted because it is both (i) not material and (ii) would
likely cause competitive harm if publicly disclosed.